DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1: “wherein the primary nutrient and/or secondary nutrient is capable of protecting the urease inhibitor from degradation when the core is contacted by a urea melt” does not find support in the Specification as originally filed. 
	Applicant’s Specification discloses a core comprising Plaster of Paris and bleached wheat flour [Paragraph 0355] and the ability of these materials to protect the urease inhibitor from degradation. These materials are binders are described in Applicant’s Specification [0076]. Thermal stability (e.g. protection from degradation) is then determined by HPLC analysis. There is no support in the specification to indicate or suggest the primary nutrient and/or secondary nutrient protects the urease inhibitor from degradation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pursell et al. (US Patent Publication No. 2012/0067094 A1) in view of Birthisel et al. (US Patent Publication No. 2013/0259582 A1) and further in view of Upadhyay (Indian Journal of Biotechnology, 2012).

In regard to claims 1 and 5-8, Pursell et al. is directed to a fertilizer capsule comprising one or more cores and an outer shell (e.g. coating) [Paragraph 0050]:
wherein one or more cores comprises one or more fertilizer additives comprising:
a primary nutrient comprising nitrogen (e.g. plant macronutrient within the central particle) [Paragraph 0031-0033];
a secondary nutrient comprising calcium [Paragraph 0054];
a urease inhibitor (e.g. ammonia volatilization inhibitor) [Paragraph 0015]; and
an outer shell that at least partially coats the core [Paragraph 0050], wherein the outer sell comprises urea [Paragraph 0015], in the form of a solidified urea melt [0098]..
wherein the urease inhibitor is provided in the core in amounts ranging from 0.01 – 5% by weight [Paragraph 0049] with the remainder expected to be macronutrients (e.g. primary nutrient) and micronutrients (e.g. secondary nutrient) [Paragraph 0031] or binder [Paragraph 0045]. In such a way, the powdered urease inhibitor co-granulated with binder and nutrients as described by Pursell is considered “protected” by these materials which are in the majority of the core composition and would “shield” the small amount of urease inhibitor from the urea melt overcoating.

Pursell et al. does not explicitly disclose 10 – 80 wt. % or 10 – 30 wt. % (claim 7) of a secondary nutrient comprising calcium. However, the reference discloses that the central particle size can be adjusted by granulating with inert materials if required [Paragraph 0055].

Birthisel et al. is directed to application of a pellet comprising fertilizer active ingredients to soil [Paragraph 0003-0004]. The granular products can be based on various inert substances such as limestone (e.g. calcium carbonate) [Paragraph 0005].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limestone as an industry-accepted inert substance to adjust the size of Pursell’s fertilizer capsule. One of ordinary skill in the art would have been motivated to do so because granular products having sizes in the range of 0.5 mm to about 10 mm, and based on inert substances, are well suited for application via the use of a rotary spreader [Paragraph 0005]. It lies within the level of one of ordinary skill in the art, at the time of the invention, to determine the amount of inert substances included in Pursell’s composition based on the desired size of the resultant fertilizer capsule, within the claimed range. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Pursell discloses a core comprising a boric acid urease inhibitor [Paragraph 0015, 0024]. The reference does not explicitly disclose a urease inhibitor comprising N-(n-butyl) thiophosphoric triamide (claim 8) or phenyl phosphorodiamidate.

Upadhyay is directed to a study of urease inhibitors [Abstract]. These include the urease inhibitor comprises N-(n-butyl) thiophosphoric triamide (NBTPT) or phenyl phosphorodiamidate (PPDA) [Page 383] and boric acid urease inhibitor. Upadhyay notes that the inhibition of urease by boric acid is pH dependent and is maximal at acidic pH and minimal at alkaline pH [Page 384]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commonly available NBPT urease inhibitor such as Agrotain [Page 386; Conclusion] in place of boric acid urease inhibitor to avoid problems associated with pH dependent efficiency. One of ordinary skill in the art would have been motivated to substitute known equivalents to produce better results with respect to urease inhibition.

In regard to claim 2, Pursell discloses a fertilizer capsule comprising two cores – an iodine compound and a boric acid compound [Paragraph 0027].

In regard to claims 3 and 12, Pursell et al. disclose a core comprising a primary nutrient (e.g. nitrogen compound) such are urea [Paragraph 0033]. The reference does not explicitly describe the one or more cores comprising 15 wt. % to 80 wt. % of urea, based on the total weight of the core (claim 12). However, it lies within the level of one of ordinary skill in the art to formulate a fertilizer composition based on the intended nutrient profile. Indeed, Pursell’s Table 1 [Page 4], demonstrates the varying ranges of urea within the core particle. Plants need different amounts of macronutrients and one of ordinary skill in the art would have been motivated to adjust the fertilizer capsule nutrient components accordingly.

In regard to claim 4, Pursell’s fertilizer comprises a core which independently comprises from 9.5 wt. % to 16 wt. % of the one or more fertilizer additives [Page 4 Examples]. These values overlap with the claimed range.

In regard to claims 10-11, Pursell’s fertilizer capsule core further comprises fertilizer additives including a micronutrient, a primary nutrient, or a secondary nutrient, wherein the micronutrient comprises inorganic or organometallic compounds of boron (B), copper (Cu), iron (Fe), chloride (Cl), manganese (Mn), molybdenum (Mo), or zinc (Zn) [Paragraph 0031].

In regard to claims 13-14, Pursell et al. disclose a product comprising a urea overcoat (e.g. outer shell) comprising 90.5 % urea, based on the total weight of the fertilizer capsule.

In regard to claims 15-17, The Pursell reference discloses a core comprising a binder, wherein the binder comprises a biodegradable polymer (e.g. methyl cellulose) [Paragraph 0045].

In regard to claim 18, Pursell et al. disclose one or more cores comprising a filler (e.g. inert granulation materials) [Paragraph 0055].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pursell et al. (US Patent Publication No. 2012/0067094 A1) in view of Birthisel et al. (US Patent Publication No. 2013/0259582 A1) and Upadhyay (Indian Journal of Biotechnology, 2012) and further in view of Soliman et al. (Fertilizer research, 1995).

In regard to claim 9, the Pursell reference does not explicitly teach the nitrification inhibitors disclosed.

Soliman et al. is directed to urea fertilizer with NBPT urease inhibitor and DCD nitrification inhibitor [Abstract]. Nitrification inhibitors such as DCD increase nitrogen recover and reduce nitrogen loses [Page 144, First Paragraph]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a nitrification inhibitor such as DCD within the Pursell composition. One of ordinary skill in the art would have been motivated to do so because urea fertilizer provided with a combination of urease inhibitor and nitrification inhibitor exhibits the highest amount of nitrogen derived from fertilizer and soil [Page 146; Table 4]. The percentage of nitrogen derived from fertilizer is shown to more than double when urea is applied in combination with both urease and nitrification inhibitor [Page 146, Column 1].

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.

Applicant argues (Pg. 6) the prior art reference(s) do not teach or suggest the claim limitation (claim 1): “wherein the primary nutrient and/or secondary nutrient is capable of protecting the urease inhibitor from degradation when the core is contacted by a urea melt”. This argument is not persuasive. In the Pursell reference, the urease inhibitor is provided in the core in amounts ranging from 0.01 – 5% by weight [Paragraph 0049] with the remainder expected to be macronutrients (e.g. primary nutrient) and micronutrients (e.g. secondary nutrient) [Paragraph 0031] or binder [Paragraph 0045]. In such a way, the powdered urease inhibitor co-granulated with binder and nutrients as described by Pursell is considered “protected” by these materials which are in the majority of the core composition and would “shield” the small amount of urease inhibitor from the urea melt overcoating. In a co-granulation 
    PNG
    media_image1.png
    95
    130
    media_image1.png
    Greyscale
process (as described by Pursell), the components of the core material would be expected to be equally dispersed throughout the granule. Put another way, the interface between the core granule and the coating would be expected to contain less than the totality of the urease inhibitor with the majority of the urease inhibitor present in the center portions of the granule. 

Applicant argues (Pgs. 6-7, 9) it would not be obvious to use a thermally unstable inhibitor such as NBTPT or DCD in a fertilizer that is exposed to melted urea having temperatures of at least 133-135°C. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Applicants arguments are directed to the stability of NBPT at elevated temperatures for extended periods of time. In Pursell, the core material containing urease inhibitor is coated with molten urea and cooled [Paragraph 0031]. Therefore one would not expect the decomposition that occurs over long periods as argued by Applicants. Furthermore, the urease inhibitor is contained in a granular central core and would not suffer from problems associated with direct high temperature exposure as Applicant argues. Applicant argues (Pg. 7) that one cannot use Pursell as evidence that one would not expect the decomposition of the urease inhibitor. The combination of references relied upon to make obvious the use of NBPT (e.g. Pursell and Upadhyay) are considered analogous prior art(s). One of skill in the art would not be concerned with degradation of urease inhibitor resulting from direct contact with molten urea as described by Applicant when the process of Pursell relates to powder granulation of a small amount of urease inhibitor with a binder and nutrient composition followed by coating with molten urea.

Applicant argues (Pgs. 7-8) one of skill, reading Birthisel, would not be motivated to include in a core a limestone ingredient because of the discussion of convention pellets in Birthisel’s Paragraph [0005]. This argument is not persuasive because this recitation in Birthisel is directed to a description of “conventional” pellets and is not considered pertinent or descriptive to the inventive composition of Birthisel.

In response to applicant's arguments (Pg. 8) that a core comprising a secondary nutrient can unexpectedly protect temperature sensitive ingredients, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Firstly, there does not appear to be support in the Specification for this assertion of unexpected results as noted in the new matter rejection of claim 1. Secondly, the combination of references would necessarily lead to this feature as recited in the rejection of claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cantarella, Journal of advanced research 13 (2018): The urease inhibitors, such as NBPT, are applied mainly as liquid formulation coating urea fertilizer granules, which guarantees a homogeneous cover and efficacy. NBPT can also be added to the urea melt before granulation. There is little or no difference in the performance of NBPT to reduce NH losses when coated or incorporated into the urea granule. However, NBPT applied in the melt prolonged the storage time significantly compared to coated applications. [Page 3, 2nd to Last Paragraph]
Watson, Soil Use and Management 24.3 (2008): The urease inhibitor nBTPT is commercially available under the trade name of Agrotain. Yara manufactured the granular products with Agrotain added to the urea melt, by fluidized bed granulation […] [Page 247, Column 2, Paragraph 2]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        July 15, 2022